DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/21/2022 and 8/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Estus et al. (U.S. Patent Application Publication 2021/0058654).
	Referring to claim 1, Estus discloses receiving a request for an ad to insert into a video playing on a client device (see Paragraph 0044 for sending the recognized visual objects within the images of a video to the asset matching component 166, therefore requesting to determine ads that match the objects within the video), the request including a first content identifier that identifies a first type of content included in the video (see Paragraph 0044 for the asset matching component 166 receiving a first identifier corresponding to the type of content identified by the video/image recognition component 164).
	Estus also discloses determining a set of content identifiers associated with the first content identifier, the set of content identifiers identifying second types of content to filter with respect to providing the ad in response to the request (see Paragraph 0046 for the asset matching component 166 also determine a theme, topic, category of interest and relevant viewer demographic determined likely to be interested in).
	Estus also discloses selecting an ad from among plural ads, by filtering ads tagged with a second content identifier included in the set of content identifiers (see Paragraph 0046 for using the second identifiers to select advertisements amoung a plurality of advertisements available).
	Estus also discloses providing the selected ad as a response to the request (see Paragraph 0049).

	Referring to claim 2, Estus discloses that the set of content identifiers includes the first content identifier and the second content identifier (see Paragraph 0046 for the asset matching component 166 also determining the second content identifiers in addition to the content identifier determined by the image detection and recognition component 164 in Paragraph 0041).

	Referring to claim 3, Estus also that the set of content identifiers includes only the first content identifier, with the first content identifier being the same as the second content identifier (see Paragraph 0046 for the system not required to use the second content identifiers and only use the first content identifier determined by component 164, wherein the first content identifier is the same as the second content identifier based on both content identifiers corresponding to the images of the program stream).

	Referring to claim 5, Estus discloses pass listing individual ads tagged with the second content identifier (see Paragraphs 0046-0049 for allowing ads with second content identifiers to be used).

	Referring to claim 7, Estus discloses that the determining is based on a predefined mapping between the first content identifier and the set of content identifiers (see Paragraphs 0044-0046 for correlating the first and second content identifiers based on the recognized objects and the asset matching component 166).

	Referring to claims 8-10, 12 and 14, see the rejection of claims 1-3, 5 and 7, respectively.

	Referring to claims 15-17 and 19, see the rejection of claims 1-3 and 5, respectively.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Estus et al. (U.S. Patent Application Publication 2021/0058654) in view of White et al. (U.S. Patent Application Publication 2009/0222853).
Referring to claim 4, Estus discloses all of the limitations of claim 1, but fails to teach filtering out individual ads tagged with the second content identifier.
White discloses filtering out individual ads tagged with the second content identifier (see Paragraph 0013).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ad filtering system, as taught by Estus, using the objectionable advertisement blocking functionality, as taught by White, for the purpose of preventing objectionable content from reaching viewers (see Paragraph 0013 of White).

Referring to claim 6, Estus discloses all of the limitations of claim 1, but fails to teach detecting that an ad set includes at least one ad tagged with the second identifier and filtering out, in response to the detecting, all ads included within the set.
White discloses detecting that an ad set includes at least one ad tagged with the second identifier and filtering out, in response to the detecting, all ads included within the set (see Paragraph 0013 for tagging advertisements and setting a threshold and if the advertisements tags do not meet a threshold, the advertisements in the set are blocked).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ad filtering system, as taught by Estus, using the objectionable advertisement blocking functionality, as taught by White, for the purpose of preventing objectionable content from reaching viewers (see Paragraph 0013 of White).

Referring to claims 11 and 13, see the rejection of claims 4 and 6, respectively.
Referring to claims 18 and 20, see the rejection of claims 4 and 6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 22, 2022